—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1994, which assessed Anchor Fence Company of Northeast New York, Inc. for additional unemployment insurance contributions.
*792Claimant worked for Anchor Fence Company of Northeast New York, Inc. as a fence installer from September 1990 through December 1992. The Board assessed Anchor for additional unemployment insurance contributions after finding it to be claimant’s employer. Anchor asserts that the Board’s decision is not supported by substantial evidence because claimant and the other fence installers worked as independent contractors. We disagree. The evidence in the record establishes that Anchor paid all of its installers a uniform rate of pay, furnished all materials, periodically inspected its installers’ work, handled customer complaints and arranged for workers’ compensation and liability insurance. In view of this, we find that substantial evidence supports the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.